Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “separator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 






	
	
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew J. Koopman on 11/8/21.
The application has been amended as follows:
1 (Amended). A spectroscopic analysis apparatus comprising: a light projecting device configured to project infrared light to a measurement target object; a light receiving device configured to receive, as reflected light, the infrared light reflected by a surface of the measurement target object; and an output device configured to calculate either or both of a composition and a composition ratio of the surface of the measurement target object using the reflected light received by the light receiving device, wherein the light receiving device includes: a separator configured to separate the reflected light into s-polarized light and p-polarized light; a first detector for s-second detector for p-polarized light configured to detect p-polarized light obtained through the separation by the separator and output an electric signal indicating an intensity of the p-polarized light to the output device; and the output device is configured to: calculate an absorbance based on a ratio between the intensities of the s-polarized light and the p-polarized light using the electric signals output from the detector for s-polarized light and the detector for p-polarized light; and calculate either or both of the composition and the composition ratio of the surface of the measurement target object using an intensity of the absorbance at any desired wavenumber.


3 (Amended). A spectroscopic analysis method, comprising: projecting infrared light to a measurement target object; receiving, as reflected light, the infrared light reflected by a surface of the measurement target object; and calculating either or both of a composition and a composition ratio of the surface of the measurement target object using the reflected light received at the receiving, wherein the receiving includes: separating the reflected light into s-polarized light and p-polarized light; first detecting s-polarized light obtained through the separating, and outputting an electric signal that indicates an intensity of the detected s-polarized light; and second detecting p-polarized light obtained through the separating, and outputting an electric signal that indicates an intensity of the detected p-polarized light, the first detecting and the second detecting being performed in any order; and the calculating includes: calculating an absorbance based on a ratio between the intensities of the s-polarized light and the p-polarized light using the electric signals output at the detecting s-polarized light and at the detecting p-polarized light; and calculating either or both of the composition and the composition ratio of the surface of the measurement target object using an intensity of the absorbance at any desired wavenumber.


Allowable Subject Matter

Claims 1-5 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Ishitobi et al. (US 20160231176 A1)) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a first detector for s-polarized light configured to detect s-polarized light obtained through the separation by the separator and output an electric signal indicating an intensity of the s-polarized light to the output device; and a second detector for p-polarized light configured to detect p-polarized light obtained through the separation by the separator and output an electric signal indicating an intensity of the p-polarized light to the output device; and the output device is configured to: calculate an 
As to claim 3, the prior arts alone or in combination fail to disclose the claimed limitations such as, “first detecting s-polarized light obtained through the separating, and outputting an electric signal that indicates an intensity of the detected s-polarized light; and second detecting p-polarized light obtained through the separating, and outputting an electric signal that indicates an intensity of the detected p-polarized light, the first detecting and the second detecting being performed in any order; and the calculating includes: calculating an absorbance based on a ratio between the intensities of the s-polarized light and the p-polarized light using the electric signals output at the detecting s-polarized light and at the detecting p-polarized light; and calculating either or both of the composition and the composition ratio of the surface of the measurement target object using an intensity of the absorbance at any desired wavenumber” along with all other limitations of the claim. 

Ishitobi et al. only teaches: the polarization measuring device 20 for measuring the polarization axis F1 of the polarized light F is provided, and the extinction ratio of the wire grid polarizer 16 (the device-side polarizer) is set to 100:1 or more. Specifically, the polarization measuring device 20 has the detection-side polarizer 33, and detects light transmitted through the wire grid polarizer 16 and the detection-side polarizer 33 in this 

Claims 2 and 4-5 are allowable due to their dependencies. 
The closest references, Ishitobi et al. and Carver et al. (US 4589776 A) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886

/MD M RAHMAN/Primary Examiner, Art Unit 2886